COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00154-CV


Elma Thomas                             §   From County Court at Law No. 2

                                        §   of Denton County (CV-2015-00793)
v.
                                        §   January 14, 2015

Peters Colony                           §   Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismiss for want

of prosecution.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM